DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-6, 13-16, and 19-28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 13, and 19 are amended.  Claims 7-12, 17-18, and 29 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 May 2022 has been considered by the examiner.

Response to Amendment
	The amendments filed on 17 Aug. 2022 have been entered.


Response to Arguments
	In view of Applicants amendments, the objection to claims 1, 13, and 19 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-4, 6, 13, and 15-16 under 35 USC 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015) is withdrawn.
In view of Applicants amendments, the rejection of claims 1, 3-4, 6, 13, 15-16, 19-21, and 25-27 under 35 USC 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016) is withdrawn.
In view of Applicants amendments, the rejection of claims 1- 6, 13-16, 19-21, and 24-28 under 35 USC 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016), in further view of Yazaki et al. (US 2018/0221512 A1; published 9 Aug. 2018) is withdrawn.
In view of Applicants amendments, the rejection of claims 1- 6, 13-16, 19-21, and 24-28 under 35 USC 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016), in further view of Jillella et al. (Bone Marrow Transplant; published 1999) is withdrawn.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  In this case, the specification as originally filed does not support the limitation of wherein the anti-CD33 antibody comprises a light chain comprising an amino acid sequence encoded by nucleotides 60-725 of SEQ ID NO: 1 and a heavy chain comprising an amino acid sequence encoded by nucleotides 67-1407 of SEQ ID: 2.  In the response filed on 17 Aug. 2022, Applicants asserted that support for the limitation can be found throughout the specification and in the original claims, for example at paragraphs [0042]-[0046].  However, the Examiner is unable to find the above limitation in the specification or the original listing of claims.  The specification at [0042]-[0046] merely provides the sequence listing for the light and heavy chains of huM195 full length mAb, including SEQ ID NO: 1 and SEQ ID NO:2.  The original specification does not state the above limitation explicitly or implicitly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 6, 13, 15-16, 19-21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016) and Co et al. (J. Immunol.; published 1992; see IDS filed 5 May 2022).

Yu et al. teach anti-CD33 antibodies and immunoconjugates (see title).  Yu et al. teach that most studies for AML have focused on CD33.  There is a need in the art for safe and effective agents that target CD33 for diagnosis and treatment of CD33-associated conditions such as cancer (see [0003]-[0004]).  Yu et al. teach methods and compositions for diagnostics and detection.  An anti-CD33 antibody is used in vivo to detect e.g., by in vivo imaging, a CD33-positron cancer in a subject, e.g., for the purposes of diagnosing, prognosing, or staging cancer, determining the appropriate course of therapy, or monitoring response of a cancer to therapy.  One method known in the art for in vivo detection is immune-PET.  In certain embodiments, the labeled anti-CD33 antibody comprises an anti-CD33 antibody conjugated to a positron emitter such as 64Cu.  Exemplary disorders that may be diagnosed or detected include CD33-positive AML (see [0422]-[0427], claim 48).  Yu et al. teach intravenous administration (see [0445]).  Yu et al. teach metal chelating agents (see [0408]).
	Yu et al. do not teach a method comprising exposing the subject to positron emission tomography-computed tomography scanning and wherein the anti-CD33 antibody comprises a light chain comprising an amino acid sequence encoded by nucleotides 69-725 of SEQ ID NO: 1 and heavy chain comprising an amino acid sequence encoded by nucleotides 67-1407 of SEQ ID NO: 2.  Yu et al. do not teach determining the heterogenicity in the spatial resolution of AML.  Yu et al. do not teach a method wherein the tissue or organ with higher intensity of the CD33+ PET-CT signal receives a higher dose, a higher frequency or a longer exposure of the fTMI therapy than the tissue with a lower intensity of the CD33+ PET-CT signal.
Magome et al. teach evaluation of functional marrow irradiation based on skeletal marrow composition obtained using dual-energy computed tomography (see title).  Magome et al. teach that dose escalation of TBI as produced decreased rates of relapse in patients with leukemia (see pg. 680).  Magome et al. teach that clinical studies of TMI with adjustment of dose continue to be examined extensively with the goal of improving the survival of patients with high-risk leukemia and other hematologic disease by reducing relapse and toxicity.  DECT imaging guidance is expected to facilitate multitarget differential radiation delivery to the specific marrow composition and to reduce critical organ toxicity and preserve bone marrow (see pg. 684).  Magome et al. teach that in the future FLT PET/DECT imaging could help assessing disease activity distribution (with potentially associated with higher relapse) and association with marrow compositions.  As the CT scan is part of PET-CT imaging, integration of this process will be easier and cost effective (see pg. 686).  DECT guidance could allow functional marrow irradiation by delivering differential radiation treatment to specific marrow and bone compositions (see pg. 687).  Magome et al. teach acute myeloid leukemia (see ref. 1).  Magome et al. teach that FDG-PET/CT indicates potential re-distribution of bone marrow after bone marrow transplant.  The DECT with lower cost and reduced dose exposure, may be easily incorporated in patient management to measure Post-TMI/bone marrow transplant redistribution of marrow compositions and bone damage (see pg. 686).  Magome et al. teach that chemotherapy may also affect dose sensitivity (see pg. 686).  Magome et al. teach dose escalation of total marrow irradiation with concurrent chemotherapy in patients with advanced acute leukemia undergoing allogenic hematopoietic cell transplantation (see ref. 6).  Magome et al. that all high risk/relapsed patients who undergo the TMI trial had prior chemotherapy treatment several years ago (see pg. 685).
Co et al. teach chimeric and humanized antibodies with specificity for the CD33 antigen (see title).  Co et al. teach that humanized antibodies were constructed which combined the complementarity-determining regions of the M195 antibody with human framework and constant regions.  The humanized IgG1 antibody has a higher apparent binding affinity for the CD33 Ag than the chimeric or mouse antibodies (see abstract).  Co et al. teach that M195 binds to early myeloid cells, some monocytes, and cells of most myeloid leukemia but not to the earliest hematopoietic stem cells.  These properties make the antibody an ideal candidate for therapy of AML and chronic myelogenous leukemia (see pg. 1149).  Co et al. teach that the humanized M195 antibody has higher apparent affinity, potentially lower immunogenicity, and improved effector function relative to the mouse antibody (see pg. 1154).
	 
It would have been obvious to a person of ordinary skill int the art before the effective filing date to modify the method of Yu et al. (method where a labeled anti-CD33 antibody is used to detect by in vivo imaging a CD33 positive AML in a subject for the purpose of diagnosing, prognosing or staging cancer, determining the appropriate course of therapy or monitoring the response to cancer therapy wherein the in vivo detection is immune-PET and wherein the labeled anti-CD33 antibody comprises an anti-CD33 antibody conjugated to positron emitter such as 64Cu)  by exposing the subject to PET-CT scanning as taught by Magome et al. because it would have been expected to advantageously enable assessing AML activity distribution and association with marrow compositions.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yu et al. so that the anti-CD33 antibody is a humanized IgG1 antibody as taught by Co et al. because it would have been expected to advantageously enable an anti-CD33 antibody that binds to AML with higher apparent binding affinity while exhibit lower immunogenicity.  The humanized IgG1 taught by Co et al comprises a light chain comprising an amino acid sequence encoded by nucleotides 69-725 of SEQ ID NO:1 and a heavy chain comprising an amino acid sequence encoded by nucleotides 67-1407 of SEQ ID NO: 2 because it is the same as the humanized IgG1 disclose at [0039] of the instant specification.  The limitations of determining the presence of AML cancer cells and determining the heterogenicity in the spatial distribution of AML are mental limitations that merely require looking at the PET-CT data to make the determination.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yu et al. by further administering fTMI therapy to the subject based on the distribution of the CD33+ PET-CT signal, wherein the tissue with a higher intensity of the CD33+ PET-CT signal receives a higher dose or longer exposure of the fTMI therapy than the tissue with lower intensity of the CD33+ PET-CT signal optionally so the vital organs or tissue having no CD33+ PET-CT signal do not receive any fTMI therapy as taught by Magome et al. because it would advantageously enable reduced relapse and toxicity to healthy organs and tissue.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yu et al. by further administering the TMI therapy to the subject based on the distribution of the CD33+ PET-CT signal as taught by Magome et al. because nearly all high risk/relapsed patients have chemotherapy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yu et al. by further transplanting bone marrow to the subject as taught by Magome et al. because it would advantageously enable replacing damaged bone marrow.


Claim(s) 1-6, 13-16, 19-21, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016) and Co et al. (J. Immunol.; published 1992; see IDS filed 5 May 2022), in further view of Yazaki et al. (US 2018/0221512 A1; published 9 Aug. 2018).

	Yu et al. teach as discussed above.
	Yu et al. do not further teach that the PET-CT scanning is carried out at up to about 48 h after administration of the labeled anti-CD33 antibody.  Yu et al. do not further teach a chelating agent that is DOTA.
	Magome et al. teach as discussed above.
	Co et al. teach as discussed above.
Yazaki et al. teach NIR-conjugated tumor-specific antibodies and uses thereof (see title).  Yazaki et al. teach that the time points of scanning depend on the antibody fluorophore conjugate tumor targeting, pharmacokinetics and blood clearance properties.  For example, the subject is scanned within 120 hours of administration of the conjugate (see [0006]).  Yazaki et al. disclose 64Cu-DOTA-MA5 antibody (see [0024], [0037], example 7).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yu et al. so that the PET-CT scanning is carried out about up to about 48 hours after administration of the labeled anti-CD33 antibody as taught by Yazaki et al. because it would have been expected to advantageously achieve optimal CD33+ signal based on the pharmacokinetics and clearance of the labeled antibody conjugate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yu et al. by further using DOTA as a chelating agent as taught by Yazaki et al. because it would have been expected to advantageously enable complexing the PET isotope such as 64Cu to the antibody.

Claim(s) 1, 3-4, 6, 13, 15-16, 19-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2015/089344 A1; published 18 Jun. 2015), in view of Magome et al. (Int. J. Radiation Oncol. Biol. Phys.; published 29 Jun. 2016) and Co et al. (J. Immunol.; published 1992; see IDS filed 5 May 2022), in further view of Jillella et al. (Bone Marrow Transplant; published 1999).

	Yu et al. teach as discussed above.
	Yu et al. do not further teach that the combination of fTMI therapy and chemotherapy results in a reduced dose and/or intensity of the fTMI or the chemotherapy comparing each of the therapies alone.  Yu et al. do not further teach that the chemotherapy is Ara-C.
	Magome et al. teach as discussed above.
	Co et al. teach as discussed above.
Jillella et al. teach cyclophosphamide, cytosine arabinoside and TBI as a conditioning regimen for allogenic bone marrow transplantation in patients with leukemia (see title).  Jillella et al. teach cyclophosphosphamide, Ara-C and TBI is a safe and effective myeloablative regimen for patients with leukemia.  The overall relapse rate in our study was 7% with a median follow-up of 28 months and appears to be lower than relapse rates reported in other series. This is probably due to the added antileukemic effect of Ara-C.  84 patients treated with a lower dose of Ara-C in combination with TBI and cyclophosphamide and showed a relapse rate of 10% (see abstract; pg. 1099).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yu et al. by further administering Ara-C as chemotherapy as taught by Jillella et al. because it would have been expected to advantageously enable safe and effective therapy for patients with AML.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yu et al. so that the combination of fTMI therapy and chemotherapy results a reduced dose of the fTMI or chemotherapy as taught by Magome et al. and Jillella et al. because it would have been expected to advantageously enable a reduced dose sensitivity by carefully determining the suitable dose.

Applicants Arguments
	Applicants assert that the claimed invention achieved unexpected results as demonstrated in the working examples of the specification.  As demonstrated at example 4, 64Cu-DOTA-anti-CD33 antibody demonstrated superior sensitivity and specificity in PET-CT imaging.  Example 5 demonstrates anti-CD33 PET/CT can be used to show spatial heterogeneity of AML.  Example 10 demonstrates that humanized CD33 antibody was used to detect CD33 AML.

Applicant's arguments filed 17 Aug. 2022 have been fully considered but they are not persuasive. Example 4 merely demonstrates the biodistribution of 64Cu-DOTA-anti-CD33 antibody in AML bearing mice.  Examine 5 merely demonstrates the localization pattern of AML using anti-CD33 PET/CT imaging technique.  Example 7 merely found that that the humanized 64Cu-DOTA anti-human CD33 mAb bound specifically to CD33 positive AML cell lines.  Unexpected results require a comparison with the closest prior art.  None of examples 4, 5, and 7 contain a comparison the with a anti-CD33 antibody labeled with a positron emitting radioisotope. Expected beneficial results are evidence of obviousness. Yu teaches that a 64Cu-labelled anti-CD33 antibody can be used to detect by in vivo imaging a CD33-positive AML in a subject for the purpose of diagnosing, prognosing or staging cancer, determining the appropriate course of therapy or monitoring the response to cancer therapy.  Magome teaches that PET-CT can be used to assess disease activity distribution.  Co teaches that humanized IgG1 antibody exhibits high binding affinity for AML cells with lower immunogenicity and improved effector function.  Accordingly, a person of ordinary skill in the art would have expected that 64Cu-DOTA-anti-CD33 could be used to detect and localize the pattern of CD33 AML.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618